Citation Nr: 0021206	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-04 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for tinea versicolor and tinea cruris, 
claimed as a foot condition.

2.  Entitlement to service connection for dental trauma.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for left eye 
disability.

5.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1954 to 
October 1956.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs Regional 
Office (VARO).


FINDING OF FACT

Competent medical evidence of a compensable dental disability 
due trauma has not been presented, nor has evidence been 
presented showing that the appellant meets any of the 
criteria for eligibility for VA outpatient dental treatment.


CONCLUSION OF LAW

A well grounded claim for service connection for dental 
trauma has not been presented.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for dental trauma, 
hearing loss, left eye disability, and back disorder.  A 
decision on entitlement to service connection for hearing 
loss, left eye disability, and back disorder has been 
deferred pending additional development, as discussed in the 
remand portion of this decision.

The appellant testified in a May 1999 personal hearing that 
he was hit in the mouth with the butt of an M-1 rifle while 
stationed in the Panama Canal Zone in 1955 during service, 
which caused dental trauma and required stitches above the 
eye.  He further testified that, as a result of this injury, 
he teeth loosened and only 25 teeth remained in his mouth at 
the time of service discharge.  Following service, the 
appellant had teeth removed by a private dentist and, in 
1987, the VA dental clinic reportedly made him a set of 
replacement teeth (dentures).

According to the law, veterans are entitled to VA outpatient 
dental services and treatment under limited circumstances, 
which will be described in more detail below. 38 U.S.C.A. § 
1712 (West 1991); 38 C.F.R. § 17.161 (1999).

Initially, the Board notes during the pendency of this 
appeal, VA regulations regarding service connection for 
dental disorders were revised, effective June 8, 1999. 64 
Fed.Reg. 30392 (June 8, 1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

Previously, VA regulations provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (in effect prior to June 
8, 1999).

Under amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service- connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, as provided in 38 C.F.R. § 
17.161.  Rating activity should consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service 
and, when applicable, to determine whether the condition is 
due to combat or other in-service trauma, or whether the 
veteran was interned as a prisoner of war.  38 C.F.R. § 3.381 
(effective after June 8, 1999); see 38 U.S.C.A. § 1712 (West 
1991).

In the present case, the Board has reviewed the service 
medical records.  However, these records are negative for any 
evidence of dental trauma, including evidence that the 
appellant was hit in the mouth with the butt of a rifle, as 
he contends.  Moreover, although the appellant's dental 
records reflect some treatment for carious and decayed teeth, 
they are negative for any evidence of service trauma leading 
to a dental condition.

Following service discharge, in November 1956, the appellant 
filed a claim for VA outpatient dental treatment for 
"diseased and aching teeth."  At that time, he specifically 
denied having dental disability as a result of combat wound 
and service accident or trauma, and he denied having ever 
been a prisoner-of-war.  A January 1957 VA dental rating 
sheet shows that restorable caries and missing teeth were 
found on dental examination upon entering service and at 
discharge.  The remarks section indicated that there was no 
treatment.  A subsequently received service dental record was 
reviewed and a new VA dental rating sheet was prepared in 
February 1957, which indicated that teeth # 8 and #9 were 
filled in service, but that these teeth were defective at 
enlistment.

The appellant was notified in January 1957 of the foregoing 
decision, as well as his ineligibility for VA outpatient 
dental treatment.

The Board finds no evidence of service trauma in the service 
medical and dental records and the appellant's claims file is 
otherwise negative for any clinical evidence relating to a 
dental disorder.

The Board emphasizes that both the old and new regulations 
clearly provide that conditions such as treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not disabling 
conditions subject to compensation under VA laws, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  See 38 C.F.R. § 3.381(a) (1999) and 38 
C.F.R. § 4.149 (in effect prior to June 8, 1999).  

In the present case, the appellant is currently claiming 
entitlement to service connection for residuals of service 
trauma leading to a dental disorder.

The Court has held that in order to be entitled to outpatient 
dental treatment, a veteran must first meet the criteria 
specified in one of the clauses of 38 U.S.C.A. 
§ 1712(b)(1)(A)-(H).  See 38 C.F.R. § 17.161 (1999); Woodson 
v. Brown, 8 Vet. App. 352 (1995), aff'd 87 F.3d 1304 
(Fed.Cir. 1996).  Furthermore, the Court has indicated that, 
if the evidence is insufficient to establish that the veteran 
is a member of one of the "classes" of eligibility for dental 
treatment, then the veteran has not submitted a well grounded 
or "plausible" claim for entitlement to outpatient dental 
services, and the appeal must be denied.  Woodson supra. at 
355; see 38 U.S.C.A. § 1712(b)(1)(A)-(H) (West 1991); 38 
C.F.R. § 17.161 (1999).

The classes of eligibility for dental treatment are set forth 
in 38 C.F.R. § 17.161.  See 38 U.S.C.A. § 1712 (1999).  Only 
two of those Classes are potentially applicable in this case, 
which are analyzed below.

With reference to Class I, those having a service-connected 
compensable dental disability or condition may be authorized 
dental treatment as necessary to maintain oral health and 
masticatory function.  However, in the present case, the 
evidence does not reflect that the appellant sustained an 
injury or disease in service resulting in disability subject 
to compensation.  See 38 C.F.R. § 4.150 (1999); see also 
Woodson supra. at 354.  As such, the appellant does not 
satisfy Class I criteria.

Under Class II(a) criteria, dental treatment may be provided 
for a service-connected noncompensable dental condition which 
resulted from combat wounds or other service trauma.  38 
C.F.R. § 17.161 (1999); see also 38 U.S.C.A. § 1712(a)(1)(C) 
(West 1991).  The veteran is not eligible under this 
category, because the evidence does not reflect that the 
veteran developed a dental disorder due to combat wounds or 
service trauma.  See VAOPGCPREC 5-97 ("service trauma" does 
not include the intended effects of treatment provided during 
the veteran's military service).

In sum, because the appellant does not have a compensable 
dental disability due to trauma and he does not meet any of 
the criteria for eligibility for VA outpatient dental 
treatment, his claim is not well grounded.  See Woodson, 
supra.; 38 U.S.C.A. § 5107(a) (West 1991).


ORDER

Service connection for dental trauma is denied.


REMAND

At a May 1999 hearing before a hearing officer at VARO, the 
appellant testified that he was treated soon after service at 
the Hines VA Medical Center in Chicago, Illinois, for 
disorders that included hearing loss and eye problems.  These 
records are not associated with the claims folder.  The VA is 
held to have constructive notice of documents generated by 
the VA, even if the documents have not been made part of the 
record in a claim for benefits.  Bell v. Derwinski, 
2 Vet.App. 611 (1992).  We observe that this particular duty 
to assist arises prior to a well-groundedness determination.  
Id.  Accordingly, remand is necessary to obtain VA outpatient 
treatment records located at the Hines VA Medical Center.
1.  VARO should obtain all VA outpatient 
treatment records of the appellant's 
located at the Hines VA Medical Center 
since service discharge.

2.  After the development requested above 
has been completed to the extent 
possible, VARO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto; the appellant has the right to 
submit additional evidence and argument 
on the matter or matters that the Board 
has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 

